Citation Nr: 1129478	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to August 26, 2005 for the grant of service connection for degenerative disc disease with bulge at L5-S1, to include whether a July 11, 1986 rating decision denying service connection for a lumbar spine disability involved clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for entitlement to service connection for a lumbar spine disability, and assigned a 10 percent rating, effective August 26, 2005.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In a July 1986 rating decision, the RO, inter alia, denied service connection for a lumbar spine disability.  An August 1986 letter to the Veteran provided notice of this rating decision.  As the Veteran did not appeal the rating decision, that decision is considered final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302. 20.1103 (2010).  

As noted above, an April 2007 rating decision granted the Veteran's claim for entitlement to service connection for degenerative disc disease with bulge at L5-S1, and assigned a 10 percent rating, effective August 26, 2005.  Later that month, the Veteran filed a Notice of Disagreement with the effective date of the grant of service connection for degenerative disc disease with bulge at L5-S1.  Specifically, the Veteran argues that he warrants an effective date of January 17, 1984, the date of his original claim for service connection.  In his Notice of Disagreement, the Veteran specifically plead CUE in the July 11, 1986 RO rating decision that denied service connection for a lumbar disability.  In November 2007, the RO issued a Statement of the Case that addressed only the Veteran's claim for an effective date prior to August 26, 2005.  The RO failed to address the Veteran's argument of CUE, which allegation is entirely relevant to the issue of entitlement to an earlier effective date.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board's inquiry is not limited to the specific questions decided by the RO, but may include all issues reasonably raised by the record needed to render a decision on the matter.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In order to address a question not previously considered by the RO, however, the Board must determine there is no prejudice to the claimant by proceeding.  Id.

In the present case, the Board finds that there would be procedural prejudice for the Board to consider the Veteran's CUE claim in the first instance, considering that a CUE claim involves an entirely separate legal analysis than a claim for an earlier effective date.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As such, the Board finds that a remand is required for the RO to address the Veteran's claim of CUE before it can address such issue.

Accordingly, the case is REMANDED for the following action:

The RO must furnish to the Veteran and his representative a rating decision, statement of the case, or supplemental statement of the case, as deemed procedurally appropriate by the RO, addressing the claim for entitlement to an effective date prior to August 26, 2005 for the grant of service connection for degenerative disc disease with bulge at L5-S1, to include whether a July 11, 1986 rating decision denying service connection for a lumbar spine disability involved CUE.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

